 


110 HR 3756 IH: Colorado Wilderness Act of 2007
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3756 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Ms. DeGette introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes. 
 
 
1.Short title and definition 
(a)Short TitleThis Act may be cited as the Colorado Wilderness Act of 2007. 
(b)Secretary DefinedAs used in this Act, the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
2.Additions to the wilderness preservation system 
(a)AdditionsThe following lands in the State of Colorado administered by the Bureau of Land Management or the United States Forest Service are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System: 
(1)The following areas managed by the Glenwood Springs Field Office: 
(A)Certain lands which comprise approximately 40,494 acres, as generally depicted on a map entitled Roan Plateau Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Roan Plateau Wilderness. 
(B)Certain lands which comprise approximately 15,155 acres, as generally depicted on a map entitled Bull Gulch Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Bull Gulch Wilderness. 
(C)Certain lands which comprise approximately 16,263 acres, as generally depicted on a map entitled Castle Peak Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Castle Peak Wilderness. 
(D)Certain lands which comprise approximately 316 acres, as generally depicted on a map entitled Maroon Bells Snowmass Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Maroon Bells Wilderness. 
(E)Certain lands which comprise approximately 11,701 acres, as generally depicted on a map entitled Grand Hogback Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Grand Hogback Wilderness. 
(2)The following areas managed by the Glenwood Springs Field Office and in the White River National Forest: 
(A)Certain lands which comprise approximately 16,427 acres, as generally depicted on a map entitled Flat Tops Addition Proposed Wilderness Area, dated September 17, 2007, and which are hereby incorporated in and shall be deemed to be a part of the Flat Tops Wilderness designated by Public Law 94–146. 
(B)Certain lands which comprise approximately 25,285 acres, as generally depicted on a map entitled Thompson Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Thompson Creek Wilderness. 
(3)The following areas managed by the Grand Junction Field Office: 
(A)Certain lands which comprise approximately 21,110 acres, as generally depicted on a map entitled Bangs Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Bangs Canyon Wilderness. 
(B)Certain lands which comprise approximately 25,881 acres, as generally depicted on a map entitled Demaree Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Demaree Canyon Wilderness. 
(C)Certain lands which comprise approximately 15,721 acres, as generally depicted on a map entitled Cow Ridge Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Cow Ridge Wilderness. 
(D)Certain lands which comprise approximately 14,089 acres, as generally depicted on a map entitled Granite Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Granite Creek Wilderness. 
(E)Certain lands which comprise approximately 12,449 acres, as generally depicted on a map entitled Dominguez North Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Dominguez North Wilderness. 
(F)Certain lands which comprise approximately 32,126 acres, as generally depicted on a map entitled Hunter Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Hunter Canyon Wilderness. 
(G)Certain lands which comprise approximately 9,398 acres, as generally depicted on a map entitled Kings Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Kings Canyon Wilderness. 
(H)Certain lands which comprise approximately 30,557 acres, as generally depicted on a map entitled Little Bookcliffs Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Little Bookcliffs Wilderness. 
(I)Certain lands which comprise approximately 20,585 acres, as generally depicted on a map entitled Maverick Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Maverick Canyon Wilderness. 
(J)Certain lands which comprise approximately 26,914 acres, as generally depicted on a map entitled The Palisade Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Palisade Wilderness. 
(K)Certain lands which comprise approximately 18,687 acres, as generally depicted on a map entitled Prairie Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Prairie Canyon Wilderness. 
(L)Certain lands which comprise approximately 5,143 acres, as generally depicted on a map entitled Sagebrush Pillows Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Sagebrush Pillows Wilderness. 
(M)Certain lands which comprise approximately 27,569 acres, as generally depicted on a map entitled South Shale Ridge Proposed Wilderness Area, dated September 17, 2007, which shall be known as the South Shale Ridge Wilderness. 
(4)Certain lands managed by the Grand Junction and Uncompahgre Field Offices and in the Uncompahgre National Forest which comprise approximately 84,410 acres, as generally depicted on a map entitled Dominguez Canyons Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Dominguez Canyons Wilderness. 
(5)Certain lands managed by the Grand Junction Field Office and in the Uncompahgre National Forest which comprise approximately 39,392 acres, as generally depicted on a map entitled Unaweep Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Unaweep Wilderness. 
(6)Certain lands managed by the Grand Junction Field Office and San Juan Field Office and in the Manti-LaSal National Forest which comprise approximately 65,448 acres, as generally depicted on a map entitled Sewemup Mesa Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Sewemup Mesa Wilderness. 
(7)The following areas managed by Gunnison Field Office: 
(A)Certain lands which comprise approximately 3,306 acres, as generally depicted on a map entitled Powderhorn Additions Proposed Wilderness Area, dated September 17, 2007, and which are hereby incorporated in and shall be deemed to be a part of the Powderhorn Wilderness designated by Public Law 103–77. 
(B)Certain lands which comprise approximately 38,594 acres, as generally depicted on a map entitled Redcloud Peak Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Redcloud Peak Wilderness. 
(C)Certain lands which comprise approximately 6,878 acres, as generally depicted on a map entitled West Elk Addition Proposed Wilderness Area, dated September 17, 2007, and which are hereby incorporated in and shall be deemed to be a part of the West Elk Wilderness designated by Public Law 88–577. 
(8)Certain lands managed by the Gunnison Field Office and in the Gunnison National Forest and Rio Grande National Forest which comprise approximately 72,397 acres, as generally depicted on a map entitled Handies Peak Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Handies Peak Wilderness. 
(9)Certain lands managed by the Kremmling Field Office which comprise approximately 33 acres, as generally depicted on a map entitled Platte River Addition Proposed Wilderness Area, dated September 17, 2007, and which are hereby incorporated in and shall be deemed to be part of the Platte River Wilderness designated by Public Law 98–550. 
(10)Certain lands managed by the Kremmling Field Office and in the Arapaho National Forest and the Routt National Forest which comprise approximately 119,676 acres, as generally depicted on a map entitled Troublesome Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Troublesome Wilderness. 
(11)Certain lands managed by the Uncompahgre Field Office and in the Grand Mesa National Forest which comprise approximately 10,742 acres, as generally depicted on a map entitled Adobe Badlands Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Adobe Badlands Wilderness. 
(12)The following areas managed by the Uncompahgre Field Office and in the Uncompahgre National Forest: 
(A)Certain lands which comprise approximately 22,604 acres, as generally depicted on a map entitled Roubideau Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Roubideau Wilderness. 
(B)Certain lands which comprise approximately 13,288 acres, as generally depicted on a map entitled Norwood Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Norwood Canyon Wilderness. 
(13)The following areas managed by the San Juan Field Office: 
(A)Certain lands which comprise approximately 25,947 acres, as generally depicted on a map entitled Cross Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Cross Canyon Wilderness. 
(B)Certain lands which comprise approximately 4,809 acres, as generally depicted on a map entitled Mares Tail Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Mares Tail Wilderness. 
(C)Certain lands which comprise approximately 33,467 acres, as generally depicted on a map entitled McKenna Peak Proposed Wilderness Area, dated September 17, 2007, which shall be known as the McKenna Peak Wilderness. 
(D)Certain lands which comprise approximately 14,598 acres, as generally depicted on a map entitled Weber-Menefee Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Weber-Menefee Mountain Wilderness. 
(14)Certain lands managed by the Uncompahgre and San Juan Field Offices which comprise approximately 41,133 acres, as generally depicted on a map entitled Dolores River Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Dolores River Canyon Wilderness. 
(15)The following areas managed by the Little Snake Field Office: 
(A)Certain lands which comprise approximately 50,536 acres, as generally depicted on a map entitled Cold Spring Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Cold Spring Mountain Wilderness. 
(B)Certain lands which comprise approximately 18,057 acres, as generally depicted on a map entitled Cross Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Cross Mountain Wilderness. 
(C)Certain lands which comprise approximately 34,009 acres, as generally depicted on a map entitled Diamond Breaks Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Diamond Breaks Wilderness. 
(D)Certain lands which comprise approximately 63,469 acres, as generally depicted on a map entitled Dinosaur Adjacent Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Dinosaur Wilderness. 
(E)Certain lands which comprise approximately 86,569 acres, as generally depicted on a map entitled Vermillion Basin Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Vermillion Basin Wilderness. 
(F)Certain lands which comprise approximately 12,436 acres, as generally depicted on a map entitled Yampa River Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Yampa River Wilderness. 
(16)The following areas managed by the Royal Gorge Field Office: 
(A)Certain lands which comprise approximately 17,318 acres, as generally depicted on a map entitled McIntyre Hills Proposed Wilderness Area, dated September 17, 2007, which shall be known as the McIntyre Wilderness. 
(B)Certain lands which comprise approximately 27,888 acres, as generally depicted on a map entitled Table Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Table Mountain Wilderness. 
(17)The following areas managed by the Royal Gorge Field Office and in the Pike National Forest: 
(A)Certain lands which comprise approximately 38,378 acres, as generally depicted on a map entitled Beaver Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Beaver Creek Wilderness. 
(B)Certain lands which comprise approximately 25,229 acres, as generally depicted on a map entitled Badger Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Badger Creek Wilderness. 
(C)Certain lands which comprise approximately 20,025 acres, as generally depicted on a map entitled Browns Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Browns Canyon Wilderness. 
(18)Certain lands managed by the Royal Gorge Resource Area and in the San Isabel National Forest which comprise approximately 44,372 acres, as generally depicted on a map entitled Grape Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Grape Creek Wilderness. 
(19)Certain lands managed by the San Juan Field Office and in the San Juan National Forest which comprise approximately 32,050 acres, as generally depicted on a map entitled Snaggletooth Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Snaggletooth Wilderness. 
(20)The following areas managed by the La Jara Field Office: 
(A)Certain lands which comprise approximately 10,863 acres, as generally depicted on a map entitled Rio Grande Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Rio Grande Wilderness. 
(B)Certain lands which comprise approximately 23,536 acres, as generally depicted on a map entitled San Luis Hills Proposed Wilderness Area, dated September 17, 2007, which shall be known as the San Luis Hills Wilderness. 
(21)The following areas managed by the White River Field Office: 
(A)Certain lands which comprise approximately 22,439 acres, as generally depicted on a map entitled Black Mountain-Windy Gulch Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Black Mountain-Windy Gulch Wilderness. 
(B)Certain lands which comprise approximately 24,887 acres, as generally depicted on a map entitled Big Ridge Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Big Ridge Wilderness. 
(C)Certain lands which comprise approximately 16,781 acres, as generally depicted on a map entitled Bull Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Bull Canyon Wilderness. 
(D)Certain lands which comprise approximately 25,005 acres, as generally depicted on a map entitled Oil Spring Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Oil Spring Mountain Wilderness. 
(E)Certain lands which comprise approximately 30,735 acres, as generally depicted on a map entitled Skull Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Skull Creek Wilderness. 
(F)Certain lands which comprise approximately 3,021 acres, as generally depicted on a map entitled Bitter Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Bitter Creek Wilderness. 
(G)Certain lands which comprise approximately 6,748 acres, as generally depicted on a map entitled Dragon Canyon Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Dragon Canyon Wilderness. 
(22)Certain lands managed by the White River and Little Snake Field Offices which comprise approximately 20,903 acres, as generally depicted on a map entitled Pinyon Ridge Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Pinyon Ridge Wilderness. 
(b)Maps and DescriptionsAs soon as practicable after the date of the enactment of this Act, the appropriate Secretary shall file a map and a boundary description of each area designated as wilderness by this Act with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. Each map and description shall have the same force and effect as if included in this Act, except that the appropriate Secretary is authorized to correct clerical and typographical errors in such boundary descriptions and maps. Such maps and boundary descriptions shall be on file and available for public inspection in the Office of the Director of the Bureau of Land Management, Department of the Interior, and in the Office of the Chief of the Forest Service, Department of Agriculture, as appropriate. 
(c)State and Private LandsLands within the exterior boundaries of any wilderness area designated under this section that are owned by the State or by a private entity shall be included within such wilderness area if such lands are acquired by the United States. Such lands may be acquired by the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et seq.). 
3.Administrative provisions 
(a)In GeneralSubject to valid existing rights, lands designated as wilderness by this Act shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect to any wilderness areas designated by this Act, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act. 
(b)GrazingGrazing of livestock in wilderness areas designated by this Act shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560, and the guidelines set forth in Appendix A of House Report 101–405 of the 101st Congress. 
(c)State JurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado. 
(d)Water 
(1)In generalWith respect to each wilderness and potential wilderness area designated by this Act, the Secretary shall obtain and exercise any water rights required to fulfill the purposes of the wilderness in accordance with the following provisions: 
(A)Such water rights shall be appropriated, adjudicated, changed, and administered pursuant to the procedural requirements and priority system of the laws of the State of Colorado. 
(B)The purposes and other substantive characteristics of such water rights shall be established pursuant to State law, except that the Secretary is specifically authorized to appropriate water under this Act exclusively for the purpose of maintaining groundwater levels, surface water levels, and streamflows on, across, and under the wilderness in order to accomplish the purposes of the wilderness and to protect wilderness uses. 
(C)Such water rights shall be established and used without interfering with any exercise of a water right in existence on the date of the enactment of this Act for a non-Federal purpose. 
(2)Protecting rightsThe Secretary and all other officers of the United States shall take steps necessary to protect the rights established under paragraph (1), including the filing by the Secretary of a claim for the quantification of such rights in any present or future appropriate stream adjudication in the courts of the State of Colorado in which the United States is or may be joined and which is conducted in accordance with section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666; commonly known as the McCarran Amendment). 
(3)Relinquishment or reductionNothing in this Act shall be construed as a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State of Colorado on or before the date of the enactment of this Act. 
(4)Water resource facilityWith respect to each wilderness and potential wilderness area designated by this Act, notwithstanding any other provision of law, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for development of any new irrigation and pumping facility, reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other ancillary facility, or other water diversion, storage, or carriage structure.  
(e)Aerial Navigation Training Exercises 
(1)In generalThe Colorado Army National Guard, through the High-Altitude Army National Guard Aviation Training Site, may conduct aerial navigation training maneuver exercises over and upon the lands designated as potential wilderness by this Act in a manner— 
(A)consistent with the memorandum of understanding dated August 4, 1987, among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service; and 
(B)minimizing the impact to wilderness character, natural features, and a visitor’s sense of solitude. 
(2)Review of the memorandum of understandingThe parties to the memorandum of understanding referred to in paragraph (1)(A) shall review the memorandum and associated annual operating plan not later than 180 days after the date of the enactment of this Act, and annually thereafter so long as the Colorado Army National Guard conducts activity described in paragraph (1). The review shall include consideration of alternative locations for activities identified in the memorandum of understanding. Such alternative locations must be over and upon National Forest System lands and lands administered by the Bureau of Land Management, other than lands designated as wilderness or as potential wilderness.  
(3)Modification of the memorandum of understandingThe memorandum of understanding referred to in paragraph (1)(A) may be modified, subject to the agreement of all parties thereto, if the Colorado Army National Guard, in consultation with the Bureau of Land Management and the Forest Service, identifies an alternative location as described in paragraph (2) that meets its aerial training needs. 
(f)Potential Wilderness Designations 
(1)In generalThe following lands are designated as potential wilderness areas: 
(A)Certain lands in the Glenwood Springs Field Office and the White River National Forest which comprise approximately 20,843 acres, as generally depicted on a map entitled Deep Creek Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Deep Creek Wilderness. 
(B)Certain lands in the Glenwood Springs Field Office which comprise approximately 15,679 acres, as generally depicted on a map entitled Pisgah Mountain Proposed Wilderness Area, dated September 17, 2007, which shall be known as the Pisgah Mountain Wilderness. 
(2)Designation as wildernessLands described in paragraph (1) shall be designated as wilderness upon the Secretary publishing in the Federal Register a notice that all nonconforming uses of those lands provided for under subsection (e) that would be prohibited in wilderness by the Wilderness Act have ceased. Such publication in the Federal Register by the Secretary and subsequent designation as wilderness shall occur as the nonconforming use ceases in any of the individual areas identified and shall not be dependent on cessation of the nonconforming uses in all the potential wilderness areas identified. 
(3)ManagementExcept for activities provided for under subsection (e), lands described in paragraph (1) shall be managed by the Secretary in accordance with the Wilderness Act as wilderness until those lands are designated as wilderness under this subsection. 
 
